                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

LUIZ GUZMAN DIAZ,

            Plaintiff,                           Case No. 18-cv-12128
                                                 Hon. Matthew F. Leitman
v.

GREAT LOGICS, INC.,

          Defendant.
__________________________________________________________________/

            ORDER TO APPEAR FOR STATUS CONFERENCE
               AND TO SERVE ORDER ON DEFENDANT
      Counsel for Defendant has submitted a proposed order allowing him to

withdraw as counsel. The Court is not willing to enter the proposed order without

holding an on-the-record proceeding to discuss the proposed withdrawal and its

impact on the proceedings. Accordingly, IT IS HEREBY ORDERED THAT:

      1.    Defense counsel and at least one of the Plaintiff’s attorneys shall

            personally appear for a status conference on Thursday, February 6,

            2020 at 11:00 a.m. The status conference will be held at the United

            States Courthouse in Flint, Michigan (600 Church Street, Flint,

            48502).

      2.    Vikram Sagar Pasala shall also personally appear for the status

            conference on Thursday, February 6, 2020 at 11:00 a.m.
      3.    Defense counsel shall serve a copy of this order on Vikram Sagar Pasala

            by not later than the close of business on January 29, 2020.

      4.    By not later than the close of business on January 31, 2020, Defense

            counsel shall efile a certificate of service confirming that he has served

            Vikram Sagar Pasala with a copy of this order.

      5.    Failure of counsel for either party or Vikram Sagar Pasala to appear as

            required may result in entry of a default, a default judgment, or an order

            of dismissal.

      IT IS SO ORDERED.
                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: January 24, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 24, 2020, by electronic means and/or ordinary
mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764
